Citation Nr: 1514859	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1966.  
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.

At the February 2013 hearing, the Veteran was represented by the Arizona Department of Veterans Services.  However, in September 2014, the Veteran submitted a VA Form 21-22 in which he appointed Disabled American Veterans as his representative, thereby revoking his representation by Arizona Department of Veterans Services.  See 38 C.F.R. § 20.608.  In February 2015, Disabled American Veterans submitted a brief to the Board.

A review of the Virtual VA paperless claims processing system reveals a copy of the February 2013 hearing transcript as well as other documents that are duplicative of the records contained in the paper claims file.  The Veterans Benefit Management System (VBMS) contains the September 2014 VA Form 21-22 and the February 2015 brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  38 C.F.R. § 14.631.



REMAND

The Veteran has claimed that he developed PTSD as a result of being subjected to gunfire during an attempted coup in the area of the American Embassy in Laos in approximately February 1965.  Service personnel records submitted by the Veteran indicate that he was temporarily assigned to an American Embassy in 1965.

In April 2010 and June 2010, the Joint Services Records Research Center (JSRRC) informed the RO that it could not substantiate the Veteran's claimed PTSD stressor from their current available documentation.  The JSRRC recommended that the Veteran's Official Military Personnel File (OMPF) be obtained in an effort to obtain more relevant information regarding his claimed stressor.  The Board notes that the claims file contains what appears to be only a subset of the Veteran's OMPF and that the Veteran has submitted records of orders apparently from his OMPF, including those of his temporary duty assignment at an American Embassy in September 1965, which were not included in the subset of the OMPF obtained by the AOJ from the service department.  Therefore, the AOJ should seek to obtain all service personnel records in possession of the Veteran, as well as seek to obtain the Veteran's complete OMPF from the service department.  See 38 U.S.C.A. § 5103A(a)-(c).  

The Board further notes that the complete OMPF may be relevant to substantiation of the Veteran's claims of a brief trip to Vietnam during his period of active service, which would be relevant to whether he is entitled to a presumption of exposure to herbicide agents during his active service.  See 38 C.F.R. §§ 3.307, 3.309(e).  Additionally, the Board notes that the Veteran served in Udorn Royal Thai Air Force Base in Thailand, where Agent Orange was used during the Vietnam War at the perimeter of the base. See VA Adjudication Procedures Manual Rewrite (M21-1MR) IV.ii.2.c.10.r.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, a skin disorder, and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records to include any records dated since 2000.  The records sought should include a report of a January 2005 VA Agent Orange examination, as referenced in a copy of a March 2005 VA letter to the Veteran in the claims file.

2.  The AOJ should request that the Veteran provide copies of any and all service personnel records currently in his possession.

3.  The AOJ should undertake the necessary steps to obtain the Veteran's complete Official Military Personnel File.  The AOJ should determine whether the Veteran had a temporary duty assignment in in the area of the American Embassy in Laos in approximately February 1965.  The AOJ should also identify the American Embassy where the Veteran served for approximately 15 days in September 1965. 

4.  The AOJ should contact all appropriate sources to determine whether there was an attempted coup in the area of the American Embassy in Laos, as described by the Veteran in February 1965 as well as in September 1965.

5.  The AOJ should contact the appropriate sources to verify whether the Veteran had any service in the Republic of Vietnam and whether his service involved any duties performed at the perimeter of the Udorn Royal Thai Air Force Base.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion in connection with his claims for service connection.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the revised provisions of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




